


EXHIBIT 10.30


EXECUTION VERSION


AMENDMENT NO. 3
TO CREDIT AND SECURITY AGREEMENT


 
This Amendment No. 3 to Credit and Security Agreement (this “Amendment”), dated
as of October 9, 2009, is made by and among STONERIDGE, INC., an Ohio
corporation (the “Parent”), STONERIDGE ELECTRONICS, INC., a Texas corporation
(“Electronics”), STONERIDGE CONTROL DEVICES, INC., a Massachusetts corporation
(“Controls”), STONERIDGE-POLLAK LIMITED, an English corporation (the “English
Borrower”), STONERIDGE ELECTRONICS LIMITED., a Scottish corporation (the
“Scottish Borrower” and together with the English Borrower, the “UK Borrowers”),
STONERIDGE FAR EAST LLC, a Delaware limited liability company (“Far East”), as
Guarantor, various financial institutions which are a party hereto, NATIONAL
CITY BANK, a national banking association (“National City Bank”), as Lead
Arranger and the Issuer (as hereinafter defined), and NATIONAL CITY BANK,
successor to National City Bank Business Credit, Inc, as administrative agent
and collateral agent (the “Agent”).
 
WITNESSETH:
 
WHEREAS, the Borrowers (as hereinafter defined) have been extended certain
financial accommodations pursuant to that certain Credit and Security Agreement,
dated as of November 2, 2007, among the Borrowers, various financial
institutions (the “Lenders”), National City Bank, as Lead Arranger and LC Issuer
and National City Business Credit, Inc., an Ohio corporation , as Agent, as
amended by that certain Amendment No. 1 to Credit and Security Agreement and
that certain Amendment No. 2 to Credit and Security Agreement (as so amended,
and as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”);
 
WHEREAS, the UK Borrowers (as hereinafter defined) have not borrowed any
Revolving Advances (as hereinafter defined) under the Credit Agreement and
therefore are not  currently liable to repay and  have never been liable to
repay any Obligations (as hereinafter defined) under the Credit Agreement or the
Other Loan Documents (as hereinafter defined), the Borrowers have requested that
each UK Borrower be removed from the Credit Agreement and the Other Loan
Documents as a “Borrower”, “Guarantor”, “Loan Party” and “Obligor”;
 
WHEREAS, the Borrowers have requested modification of the Credit Agreement to
permit Parent to enter into an asset purchase and contribution agreement
pursuant to which Parent would purchase a fifty-one percent (51%) membership
interest in a limited liability company, plus an option to purchase the
remaining forty-nine percent (49%) membership interest in such limited liability
company as described in this Amendment;
 
WHEREAS, the Borrowers have requested modification of the Credit Agreement to
permit Parent to guarantee certain obligations of such limited liability
company; and
 
WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement as outlined herein;
 
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:
 
Section 1.                                DEFINED TERMS.
 
Each capitalized term used herein and not otherwise defined herein shall have
the meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.
 
 
S-1

--------------------------------------------------------------------------------

 
 
Section 2                                AMENDMENT TO THE CREDIT AGREEMENT
 
The Credit Agreement is hereby amended as follows:
 
2.1           Amendment of Certain Defined Terms.  Section 1.3 (Definitions) of
the Credit Agreement is hereby amended by replacing the existing definitions of
“Cash Concentration Account” and “Cash Concentration Account Agreement” with the
following definitions in proper alphabetical order:
 
“Cash Concentration Account” shall mean, with respect to the Borrowers, at the
discretion of the Agent, either: (i) any of those certain commercial deposit
accounts at National City Bank (including, in each instance where named in this
Agreement, any successor of National City Bank), in the name of the Agent,
designated as “National City Business Credit, Inc. (for the benefit of itself
and the Issuer) Borrowing Agent Cash Concentration Account” pursuant to a Cash
Concentration Account Agreement (a “Non-Borrower Titled Cash Concentration
Account”); or (ii) such other depository accounts as may be established and
maintained by any of the Borrowers, the Borrowing Agent or any other applicable
Domestic Obligor at National City Bank from time to time, pursuant to a Deposit
Account Agreement and/or a Blocked Account Agreement, each of which, in either
case, shall be: (a) without liability by the Agent or National City Bank to pay
interest thereon, (b) the funds within which shall immediately become the sole
and exclusive property of the Agent for the pro rata benefit of the Secured
Creditors and subject to the sole and exclusive control off the Agent, and
(c) from which account the Agent shall have the irrevocable and exclusive right
to withdraw funds.
 
“Cash Concentration Account Agreement” shall mean an agreement entered into by
the Agent and National City Bank with respect to each Non-Borrower Titled Cash
Concentration Account, in form and substance satisfactory to the Agent and
acknowledged by the Borrowers, the Borrowing Agent or other Domestic Obligor, as
applicable, whereby National City Bank will agree to maintain the Non-Borrower
Titled Cash Concentration Account on behalf of the Agent.
 
2.2           Addition of Certain Defined Terms.  Section 1.3 (Definitions) of
the Credit Agreement is hereby amended to add the following definition in proper
alphabetical order:
 
“New Bolton” shall mean New Bolton Conductive Systems, LLC, a Michigan limited
liability company.
 
“New Bolton Acquisition” shall mean the transaction, to be consummated on
the  New Bolton Acquisition Date , whereby the Parent acquires, pursuant to the
terms and conditions of the New Bolton Acquisition Documents, (i) fifty-one
percent (51%) of all of the outstanding membership interest of New Bolton, and
(ii) an option, exercisable on or after January 1, 2013, but not later than
December 31, 2013, to acquire forty-nine percent (49%) of the outstanding
membership interest of New Bolton from Bolton Conductive Systems, LLC.
 
“New Bolton Acquisition Agreement” shall mean the Asset Purchase and
Contribution Agreement among the Parent, Bolton Conductive Systems, LLC, Martin
Kochis, Joseph Malecke, Bolton Investments, LLC, a Michigan limited liability
company, William Bolton and New Bolton, as in existence as of the New Bolton
Acquisition Date.
 
“New Bolton Acquisition Date” shall mean the date, not later than October 16,
2009, of the closing of the New Bolton Acquisition, as determined by the Parent
and the other parties to the New Bolton Acquisition Documents.
 
“New Bolton Acquisition Documents” shall mean the New Bolton Acquisition
Agreement, and all agreements, instruments and documents executed or to be
executed pursuant thereto or in connection therewith, as in existence as of the
New Bolton Acquisition Date.

 
S-2

--------------------------------------------------------------------------------

 
 
“New Bolton Loan Documents” shall mean that certain loan agreement, to be dated
on or about the New Bolton Acquisition Date, between New Bolton and Comerica
Bank, pursuant to which New Bolton will borrow an aggregate principal amount of
up to Five Million Dollars ($5,000,000) from Comerica Bank, and all agreements,
instruments and documents executed pursuant thereto or in connection therewith.
 
“Parent Guaranty” shall mean that certain guaranty agreement of the Parent, in
form and substance satisfactory to the Agent, to be dated as of the date of the
New Bolton Loan Documents, in favor of Comerica Bank, pursuant to which the
Parent guarantees the obligations of New Bolton owing to Comerica Bank pursuant
to the New Bolton Loan Documents.
 
2.3           Addition of New Section 1.11 Regarding Removal of UK
Borrowers.  Section 1.11 of the Credit Agreement is hereby added as follows:
 
1.11           Removal of UK Borrowers.
 
Due to the fact that no Foreign Borrower other than the UK Borrowers has existed
hereunder, and no UK Borrower  has borrowed or intends to borrow any Revolving
Advances hereunder nor incurred or intends to incur any Obligations, and
notwithstanding any provision of this Agreement to the contrary, each UK
Borrower is hereby deleted and removed from this Agreement and shall no longer
constitute, and shall not have any of the rights or obligations of, a
“Borrower”, “Guarantor”, “Loan Party” or “Obligor” hereunder or under the Other
Loan Documents.  All references to “UK Borrower”, “Eligible UK Inventory”,
“Eligible UK Receivables”, “Foreign Borrower”, “Foreign Borrower Sublimit”, “UK
Assets”, “UK Borrower Sublimit”, “UK Collateral”, “UK Collateralized Loan
Amount”, “UK Formula Amount” or “UK Security Documents” contained herein or in
any Other Loan Document shall have no meaning, force or effect.  There shall be
no UK Borrowers or Foreign Borrowers under this Agreement.
 
2.4           Addition of New Section 1.12 Regarding Classification of New
Bolton.  Section 1.12 of the Credit Agreement is hereby added as follows:
 
1.12           Classification of New Bolton as a Non-Subsidiary.
 
Notwithstanding any provision of this Agreement to the contrary, including,
without limitation, the definition of “Subsidiary” hereunder, New Bolton will
not be deemed for any purpose to be, and shall not have any of the rights or
obligations of, a “Subsidiary”, “Borrower”, “Guarantor”, “Loan Party” or
“Obligor” hereunder.
 
2.5           Amendment to Section 2.5.  Section 2.5 of the Credit Agreement is
hereby amended by replacing subsection (c) thereof with the following
subsection (c) to read as follows:
 
(c)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by the Agent on the date received.  In
consideration of the Agent’s agreement to conditionally credit the Loan Account
as of the next Business Day following the Agent’s receipt of those items of
payment, each Borrower agrees that, in computing charges under this Agreement,
all items of payment shall be deemed applied by the Agent on account of the
Obligations one (1) Business Day after (i) the Business Day Agent receives such
payments via wire transfer or electronic depository check, or (ii) in the case
of payments received by Agent in any other form, the Business Day such payment
constitutes good funds in the Agent’s account.  The Agent is not, however,
required to credit the Loan Account for the amount of any item of payment which
is unsatisfactory to Agent and Agent may charge the Loan Account for the amount
of any item of payment which is returned to Agent unpaid or otherwise not
collected.

 
S-3

--------------------------------------------------------------------------------

 
 
2.6           Further Amendment to Section 2.5.  Section 2.5 of the Credit
Agreement is hereby further amended by replacing subsection (d) thereof with the
following subsection (d) to read as follows:
 
(d)           All credits (other than federal wire transfers) shall be
provisional, subject to verification and final settlement.  Each Borrower agrees
that any information and data reported to the Borrowers pursuant to any service
which is received prior to final posting and confirmation is subject to
correction and is not to be construed as final posting information.  The Agent
and the Lenders shall have no liability for the content of such preliminary
service related information.
 
2.7           Further Amendment to Section 2.5.  Section 2.5 of the Credit
Agreement is hereby further amended by adding a new sentence to the end of
subsection (e) thereof to read as follows:
 
The Agent shall have the right to effectuate payment on any and all Obligations
due and owing hereunder by charging such amounts to the Loan Account as
Revolving Advances to the Borrowers.
 
2.8           Amendment to Section 3.2.  Section 3.2 of the Credit Agreement is
hereby amended by replacing the grid set forth therein with the following grid
to read as follows:
 
Tier
 
Undrawn Availability
 
Applicable Libor
Rate Margin
   
Applicable Base
Rate Margin
   
Applicable
Letter of Credit
Fee Percentage
   
Applicable Unused Facility
Fee Percentage
 
I
 
< $25,000,000
    1.75 %     0.25 %     1.75 %     0.375 %
II
 
> $25,000,000 but
< $50,000,000
    1.50 %     0 %     1.50 %     0.375 %
III
 
> $50,000,000 but
< $70,000,000
    1.25 %     0 %     1.25 %     0.375 %
IV
 
> $70,000,000
    1.00 %     0 %     1.00 %     0.375 %

 
2.9           Amendment to Section 4.14(h).  Section 4.14(h) of the Credit
Agreement is hereby amended by deleting the following sentence, which is the
penultimate sentence of the second paragraph thereof
 
The Agent and National City Bank shall have entered into an agreement, such
agreement to be in form and substance satisfactory to the Agent and acknowledged
by the Borrowing Agent (or other applicable Obligor) (the “Cash Concentration
Accounts Agreement”), whereby National City Bank will agree to maintain the Cash
Concentration Accounts on behalf of the Agent.
 
2.10         Amendment to Section 7.1(a).  Section 7.1(a) of the Credit
Agreement is hereby amended by replacing clause (viii) thereof with the
following clause (viii) to read as follows:
 
(viii)                      the transfer, lease, sale or other disposition of
any property by a Foreign Subsidiary to the Parent, to any Loan Party, or to any
Foreign Subsidiary which is a Wholly-Owned Subsidiary for cash or an
intercompany note, including, without limitation, any transfer, lease, sale or
other disposition for cash or an intercompany note of (A) any equity interest in
a Foreign Subsidiary, or(B) any rights in respect of intercompany indebtedness
of a Foreign Subsidiary (whether evidenced by a promissory note or otherwise).
 
 
S-4

--------------------------------------------------------------------------------

 
 
2.11                      Further Amendment to Section 7.1.  Section 7.1 of the
Credit Agreement is hereby further amended by adding a new clause (g) thereto to
read as follows:
 
(g)           The Parent and, if applicable, its Subsidiaries shall be permitted
(i) to enter in to the New Bolton Acquisition Agreement and, to the extent such
documents are in form and substance substantially similar to the draft form
delivered to the Agent at the time of the delivery of the New Bolton Acquisition
Agreement, the other New Bolton Acquisition Documents and (ii) to consummate the
New Bolton Acquisition.
 
2.12                      Amendment to Section 7.3.  Section 7.3 of the Credit
Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (d) thereof, (ii) replacing the “.” at the end of clause (e) thereof with
the phrase “, and” and (iii) adding a new clause (f) thereto to read as follows:
 
(f)           the Parent Guaranty so long as the maximum amount of all
obligations guaranteed thereby does not exceed Six Million Dollars ($6,000,000)
in the aggregate, whether such obligations constitute principal, interest, fees
or other Indebtedness;
 
2.13                      Amendment to Section 7.4.  Section 7.4 of the Credit
Agreement is hereby amended by deleting Section 7.4 in its entirety and by
replacing it with the following Section 7.4 to read as follows:
 
7.4         Investments.
 
Purchase or acquire obligations or stock of, or any other interest in, any
Person, except (a) investments existing on the Closing Date and set forth on
Schedule 7.4, (b) investments made in New Bolton to consummate the New Bolton
Acquisition in accordance with the New Bolton Acquisition Documents,
(c) Permitted Acquisitions and any related Permitted Acquisition Assumed
Indebtedness in connection therewith, (d) investments in any Foreign Subsidiary
or in any joint venture or partnership so long as the aggregate amount of all
such investments under this clause (d), together with any guarantees by a Loan
Party of any Foreign Subsidiary permitted under Section 7.3(d) and any
extensions of credit from any Loan Party to a Foreign Subsidiary  permitted
under Section 7.5(d), does not exceed Fifteen Million Dollars ($15,000,000) in
the aggregate, (e) at any time during a Permitted Period, additional investments
in any Foreign Subsidiary or in any joint venture or partnership,
(f) investments in any Domestic Obligor, (g) purchases by any Foreign Subsidiary
of, or acquisitions by any Foreign Subsidiary of obligations or stock of, or any
other interest in, any other Foreign Subsidiary which is a Wholly-Owned
Subsidiary, including any purchases, acquisitions or investments contemplated
pursuant to Section 7.1(a)(viii), (h) cash and Cash Equivalents; provided,
however, the Borrowers and any of their Subsidiaries may invest in cash and Cash
Equivalents as follows:  (A) during any time that Revolving Advances are
outstanding to the Domestic Borrowers and an Activation Notice has not been
delivered by the Agent pursuant to Section 4.14(g), the aggregate amount of all
cash and Cash Equivalents held by the Domestic Borrowers or any of their
Domestic Subsidiaries permitted by this subsection (h) shall not exceed
Forty-Six Million Dollars ($46,000,000) for any period of three consecutive
Business Days; (B) during any time that Revolving Advances are outstanding to
the UK Borrowers or any other Foreign Borrowers and an Activation Notice has not
been delivered by the Agent pursuant to Section 4.14(g), the aggregate amount of
all such investments held by any of the UK Borrowers or any other Foreign
Borrowers permitted by this subsection (h) of this Section 7.4 shall not exceed
Fifteen Million Dollars ($15,000,000) for any period of three consecutive
Business Days; (C) the aggregate amount of all cash and Cash Equivalents held by
Foreign Subsidiaries of the Loan Parties (other than the UK Borrowers, any other
Foreign Borrowers, or any Subsidiaries of the UK Borrowers or any other Foreign
Borrowers) shall not be restricted, and (D) during any time that Revolving
Advances are outstanding to any Borrowers and an Activation Notice has been
delivered by the Agent pursuant to Section 4.14(g), the aggregate amount of all
such investments held by the Borrowers or any of their Domestic Subsidiaries
permitted by subsection (h) of this Section 7.4 shall not exceed One Million
Dollars ($1,000,000) for any period of three consecutive Business Days.
 
 
S-5

--------------------------------------------------------------------------------

 
 
2.14                      Amendment to Section 7.5.  Section 7.5 of the Credit
Agreement is hereby amended by replacing clause (a) thereof with the following
clause (a) to read as follows:
 
(a)           advances loans or extensions of credit (i) to any Domestic
Obligor, or (ii) from any Foreign Subsidiary to any Foreign Subsidiary which is
a Wholly-Owned Subsidiary,
 
2.15                      Amendment to Section 7.7.  Section 7.7 of the Credit
Agreement is hereby amended by replacing clause (ii) thereof with the following
clause (ii) to read as follows:
 
(ii) any Foreign Subsidiary may declare and pay dividends to its shareholders or
members in cash or other property or assets, and
 
2.16                      Amendment to Section 7.10.  Section 7.10 of the Credit
Agreement is hereby amended by deleting Section 7.10 in its entirety and by
replacing it with the following Section 7.10 to read as follows:
 
7.10           Transactions with Affiliates.
 
Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise deal with, any Affiliate, except
(a) transactions in the ordinary course of business, on an arm’s length basis on
terms no less favorable than terms which would have been obtainable from a
Person other than an Affiliate, and (b) transactions otherwise permitted
pursuant to Sections 7.1(a)(viii), 7.3, 7.4 and 7.5.
 
2.17                      Amendment to Article IX.  Article IX of the Credit
Agreement is hereby amended by adding the following new Sections 9.16, 9.17 and
9.18, respectively, to read as follows:
 
9.16           Certified Copies of the New Bolton Loan Documents.
 
Promptly, and in any event within Five Business Days of the New Bolton
Acquisition Date, copies of all of the executed and delivered New Bolton Loan
Documents and the Parent Guaranty, each in form and substance satisfactory to
the Agent, certified as being true, correct and complete by an officer of the
Parent.
 
9.17           Certified Copies of the New Bolton Charter Documents.
 
Promptly, and in any event within Five Business Days of the New Bolton
Acquisition Date, copies of all of the certificate of formation of New Bolton,
certified by the Secretary of State of the State of Michigan, and a copy of the
Operating Agreement of New Bolton, each in form and substance satisfactory to
the Agent, and certified as being true, correct and complete by an officer of
the Parent;
 
9.18           Certified Copies of the New Bolton Acquisition
Documents.  Promptly, and in any event within Five Business Days of the New
Bolton Acquisition Date, copies of all of the executed and delivered New Bolton
Acquisition Documents other than the New Bolton Acquisition Agreement, each in
form and substance satisfactory to the Agent, and certified as being true,
correct and complete by an officer of the Parent.

 
S-6

--------------------------------------------------------------------------------

 
 
Section 3                                REPRESENTATIONS AND WARRANTIES.


Each Borrower hereby represents and warrants to the Lenders, the Agent, the
Swingline Lender and the LC Issuer as follows:


3.1           The Amendment.  This Amendment has been duly and validly executed
by an authorized executive officer of such Borrower and constitutes the legal,
valid and binding obligation of such Borrower enforceable against such Borrower
in accordance with its terms.  The Credit Agreement, as amended by this
Amendment, remains in full force and effect and remains the valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally or by equitable principles including
principles of commercial reasonableness, good faith and fair dealing (whether
enforceability is sought by proceedings in equity or at law).
 
3.2           No Default or Event of Default.  No Default or Event of Default
exists under the Credit Agreement as of the date hereof and no Default or Event
of Default will occur as a result of the effectiveness of this Amendment.
 
3.3           Restatement of Representations and Warranties.  The
representations and warranties of such Borrower contained in the Credit
Agreement, as amended by this Amendment, and the Other Loan Documents are true
and correct on and as of the Amendment Effective Date (as defined below) of this
Amendment as though made on the Amendment Effective Date, unless and to the
extent that any such representation and warranty is stated to relate solely to
an earlier date, in which case such representation and warranty shall be true
and correct as of such earlier date.
 
Section 4                                CONDITIONS TO EFFECTIVENESS.
 
The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:
 
4.1           Execution.  The Agent shall have received counterparts of this
Amendment duly executed and delivered by an authorized officer of Parent, each
other Borrower, Guarantor, Issuer and each of the Required Lenders,
respectively;
 
4.2           Certified Copies of the New Bolton Acquisition Agreement.  The
Agent shall have received from the Borrowers a copy of the executed and
delivered New Bolton Acquisition Agreement and all exhibits and schedules
thereto, all in form and substance satisfactory to the Agent, and certified as
being true, correct and complete by an officer of the Parent;
 
4.3           Payment of Costs and Expenses.  The Borrowers shall have paid all
outstanding and reasonable costs, expenses and the disbursements of the Agent
and its advisors, service providers and legal counsels incurred in connection
with the documentation of this Amendment, to the extent invoiced, as well as any
other fees payable on or before the Amendment Effective Date pursuant to any fee
letter or agreement, if any, with the Agent;
 
4.4           Payment of Amendment Fee.  The Borrowers shall have paid to the
Agent, for the ratable benefit of the Lenders which have executed and delivered
this Amendment on or before September 25, 2009, a non-refundable amendment fee,
which shall be fully earned when paid, in an amount of up to Fifty Thousand
Dollars ($50,000); provided, however, (i) each such signing Lender’s share of
such fee shall be equal to its respective Revolving Percentage of such Fifty
Thousand Dollars ($50,000), and (ii) to the extent that any Lender does not
execute and deliver this Amendment on or before September 25, 2009, the Agent
shall receive an additional amount equal to such non-signing Lender’s Revolving
Percentage of such Fifty Thousand Dollars ($50,000);
 
4.5           Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Agent and its counsel.
 
 
S-7

--------------------------------------------------------------------------------

 
 
Section 5                                MISCELLANEOUS.
 
5.1           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Ohio with out giving effect to the
conflict of laws rules thereof.
 
5.2           Severability.  Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
5.3           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.
 
5.4           Headings.  Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.
 
5.5           Negotiations.  Each Borrower acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Agent, the Swingline Lender the LC Issuer and the
Lenders.
 
5.6           Nonwaiver. The execution, delivery, performance and effectiveness
of this Amendment shall not operate as, or be deemed or construed to be, a
waiver: (i) of any right, power or remedy of the Lenders, the Swingline Lender,
the LC Issuer or the Agent under the Credit Agreement or the Other Loan
Documents, or (ii) of any term, provision, representation, warranty or covenant
contained in the Credit Agreement or any Other Loan Document.  Further, none of
the provisions of this Amendment shall constitute, be deemed to be or construed
as, a waiver of any Default or Event of Default under the Credit Agreement as
amended by this Amendment.
 
5.7           Reaffirmation.  Each Borrower, other than the UK Borrowers, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement and each of the Other Loan
Documents to which it is a party and (ii) ratifies and reaffirms its grant of
security interests and Liens under such documents and confirms and agrees that
such security interests and Liens hereafter secure all of the Obligations.
 
5.8           Release of Claims.  In consideration of the Lenders’ and the
Agent’s agreements contained in this Amendment, each Borrower hereby irrevocably
releases and forever discharge the Lenders, the Swingline Lender, the LC Issuer
and the Agent and their Affiliates, subsidiaries, successors, assigns,
directors, officers, employees, agents, consultants and attorneys (each, a
“Released Person”) of and from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which such Borrower ever had or now
has against Agent, any Lender or any other Released Person which relates,
directly or indirectly, to any acts or omissions of Agent, any Lender or any
other Released Person relating to the Credit Agreement or any Other Loan
Document on or prior to the date hereof.
 
5.9           Reference to and Effect on the Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.
 
 
S-8

--------------------------------------------------------------------------------

 
 
[SIGNATURES FOLLOW]
 
Each of the parties has signed this Amendment No. 3 as of the day and year first
above written.
 

 
BORROWERS:
         
STONERIDGE, INC.
         
 
By:
/s/ GEORGE E. STRICKLER      
Name: George E. Strickler
     
Title: Executive Vice President, Chief Financial Officer and Treasurer
         

 
STONERIDGE CONTROL DEVICES, INC.
         
 
By:
/s/ GEORGE E. STRICKLER
     
Name: George E. Strickler
     
Title: Executive Vice President, Chief Financial Officer and Treasurer
         

 
STONERIDGE ELECTRONICS, INC.
         
 
By:
/s/ GEORGE E. STRICKLER
     
Name: George E. Strickler
     
Title: Executive Vice President, Chief Financial Officer and Treasurer
         

 
STONERIDGE-POLLAK LIMITED
         
 
By:
/s/ GEORGE E. STRICKLER
     
Name: George E. Strickler
     
Title: Executive Vice President, Chief Financial Officer and Treasurer
         

 
STONERIDGE ELECTRONICS LIMITED
         
 
By:
/s/ GEORGE E. STRICKLER
     
Name: George E. Strickler
     
Title: Executive Vice President, Chief Financial Officer and Treasurer
         

 
By:
(Witness) /s/ KENNETH A KURE
     
(Print Full Name) Kenneth A Kure
     
(Address) 9400 East Market Street
     
Warren, Ohio 44484
 



S-9

--------------------------------------------------------------------------------


 

  GUARANTOR:          
STONERIDGE FAR EAST LLC
         
 
By:
/s/ GEORGE E. STRICKLER
     
Name: George E. Strickler
     
Title: Executive Vice President, Chief Financial Officer and Treasurer
         

 
AGENT:
         
NATIONAL CITY BANK, successor to National City Business Credit, Inc., as Agent
         
 
By:
/s/ ANTHONY D. ALEXANDER
     
Name: Anthony D. Alexander
     
Title: Vice President
         

 
ISSUER:
         
NATIONAL CITY BANK, as Issuer
         
 
By:
/s/ ANTHONY D. ALEXANDER
     
Name: Anthony D. Alexander
     
Title: Vice President
         

 
S-10

--------------------------------------------------------------------------------


 

 
LENDERS:
         
NATIONAL CITY BANK, successor to National City Business Credit, Inc., as a
Lender
         
 
By:
/s/ ANTHONY D. ALEXANDER
     
Name: Anthony D. Alexander
     
Title: Vice President
             
Revolving Commitment:  $28,000,000
             
Notice Information:
             
National City Bank
     
1965 East Sixth Street
     
4th Floor
     
Locator 01-3049
     
Cleveland, OH 44114
     
Attention:  Anthony Alexander or
     
Stoneridge Account Manager
     
Telephone:  (216)222-9302
     
Telecopier:  (216)222-8155
     
Email:  anthony.alexander@nationalcity.com
         

 
S-11

--------------------------------------------------------------------------------


 

 
COMERICA BANK, as a Lender
         
 
By:
/s/ BRANDON WELLING
     
Name: Brandon Welling
     
Title: Account Officer – Large Corporate Lending, Midwest
             
Revolving Commitment:  $20,000,000
             
Notice Information:
             
Comerica Bank
     
500 Woodward
     
9th Floor
     
Detroit, MI
     
Attention:  Brandon Welling
     
Title:  Account Officer – Large Corporate Lending, Midwest
     
Telephone:  (313) 222-5066
     
Telecopier:  (313) 222-9516
     
Email:  bdwelling@comerica.com
         

 
S-12

--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, as a Lender
         
 
By:
/s/ MAC A. BANAS
     
Name: Mac A. Banas
     
Title: Assistant Vice President
             
Revolving Commitment:  $20,000,000
             
Notice Information:
             
JPMorgan Chase Bank, N.A.
     
1300 E. Ninth Street
     
13th Floor
     
Cleveland, Ohio. 44114
     
Mac Banas, Assistant Vice President
     
Tel: 216-781-2058
     
Fax: 216-781-2071
     
Email: mac.a.banas@chase.com
 

 
S-13

--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
         
 
By:
/s/ THOMAS HUMBYRD
     
Name: Thomas Humbyrd
     
Title: Vice President
             
Revolving Commitment:  $20,000,000
             
Notice Information:
             
PNC Bank, National Association
     
One PNC Plaza, Sixth Floor
     
249 Fifth Ave.
     
Pittsburgh, PA 15222
     
Attention:  Eric L. Moore
     
Telephone:  (412) 768-1332
     
 Facsimile:  (412) 768-4369
 

 

S-14

--------------------------------------------------------------------------------



 
FIFTH THIRD BANK, as a Lender
         
 
By:
 /s/ ROY LANCTOT
     
Name: Roy Lanctot
     
Title: Vice President
             
Revolving Commitment:  $12,000,000
             
Notice Information:
             
Fifth Third Bank
     
600 Superior Ave East
     
Cleveland, Ohio. 44114
     
Roy Lanctot, Vice President
     
Tel: 216-274-5473
     
Fax: 216-274-5621
     
Email: roy.lanctot@53.com
 

 
S-15

--------------------------------------------------------------------------------













